                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL SCOTT KANE,                                 Case No. 18-cv-02114-KAW
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING PLAINTIFF'S
                                   9             v.                                          MOTION FOR SUMMARY
                                                                                             JUDGMENT; DENYING
                                  10     NANCY A. BERRYHILL,                                 DEFENDANT'S CROSS-MOTION FOR
                                                                                             SUMMARY JUDGMENT
                                  11                    Defendant.
                                                                                             Re: Dkt. Nos. 15, 21
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Michael Scott Kane seeks judicial review, pursuant to 42 U.S.C. § 405(g), of the

                                  14   Commissioner's final decision, and the remand of this case for benefits or further proceedings.

                                  15   Pending before the Court is Plaintiff's motion for summary judgment and Defendant's cross-

                                  16   motion for summary judgment. Having considered the papers filed by the parties, and for the

                                  17   reasons set forth below, the Court GRANTS Plaintiff's motion for summary judgment, and

                                  18   DENIES Defendant's cross-motion for summary judgment.

                                  19                                         I.    BACKGROUND
                                  20          On May 19, 2015, Plaintiff applied for supplemental social security benefits, alleging a

                                  21   disability that began on June 1, 2011. (Administrative Record ("AR") 172; see also AR 16.)

                                  22   During his telephonic interview with the field office, the interviewer found that Plaintiff had no

                                  23   problems with understanding, coherency, talking, and answering, but had problems with

                                  24   concentrating. (AR 191.) The interviewer described Plaintiff as being "very nervous/anxious

                                  25   sounding over the phone." Plaintiff stated that he had tried to come to the office, but left after ten

                                  26   minutes due to a panic attack. The interviewer also reported that Plaintiff answered all questions

                                  27   easily but gave more information than was needed on some questions, and would go off on

                                  28   tangents, giving unsolicited, additional information. (AR 191.)
                                   1          On August 13, 2015, Plaintiff had a consultative mental status evaluation by Caroline

                                   2   Salvador-Moses, Psy.D. (AR 264.) Dr. Salvador-Moses found that Plaintiff had major depressive

                                   3   disorder, generalized anxiety disorder, and post-traumatic stress disorder ("PTSD"), and that his

                                   4   "[s]ymptoms cause distress and lead to clinically significant impairment in all areas of

                                   5   functioning." (AR 266.) Dr. Salvador-Moses concluded that Plaintiff had no impairment in

                                   6   understanding and remembering simple instructions and a mild impairment in concentration, but

                                   7   otherwise found that Plaintiff had moderate to severe impairments in all other work-related

                                   8   abilities, including the ability to make judgments on simple work-related decisions, to interact

                                   9   appropriately with the public or supervisors or co-workers, pace, and persistence. (AR 267.)

                                  10          In October 2016, Plaintiff started receiving service at the San Francisco Department of

                                  11   Public health, Community Behavioral Health Services. (AR 281.) On October 21, 2016, Plaintiff

                                  12   was assessed as being fearful, restless, and anxious, and described as having "ongoing severe
Northern District of California
 United States District Court




                                  13   anxiety and panic, as well as feeling[s] of guilt and hopelessness." (AR 282, 286.) Plaintiff was

                                  14   put on a trial of medication to target symptoms of anxiety, panic, and insomnia. (AR 286.)

                                  15          On November 7, 2016, Plaintiff reported decreased anxiety and that the hydroxyzine was

                                  16   helping. (AR 288.) He also noted some overall mood improvement, but not significantly.

                                  17   Plaintiff had a "much improved presentation," and seemed more relaxed, spoke spontaneously and

                                  18   fluidly, and was much less anxious and guarded. (AR 288.) Plaintiff was prescribed additional

                                  19   medication to target his depression and anxiety.

                                  20          On November 29, 2016, Plaintiff presented with no distress, normal gait and balance, good

                                  21   eye contact, good rapport, and normal speech. (AR 290.) Plaintiff's mood was described as okay,

                                  22   with euthymic but mildly depressed affect. Plaintiff reported that the hydroxyzine was helping his

                                  23   anxiety, that Prozac was helping his depression, and that Prazosin was working well and that he

                                  24   had not had nightmares, but was not sleeping well due to being in a shelter. (AR 290.)

                                  25          On December 27, 2016, Plaintiff reported that Prozac and the other medication was helpful

                                  26   in decreasing symptoms, but not as much as needed. (AR 292.) Plaintiff stated that he continued

                                  27   to feel very sad and depressed daily, had difficulty completing daily life activities, and was easily

                                  28   frustrated and anxious. Plaintiff was assessed as having worsening symptoms of depression and
                                                                                          2
                                   1   anxiety, and major difficulties with daily living activities, motivation, and completing tasks. (AR

                                   2   292.) While hydroxyzine was helpful for anxiety and Prazosin was helping with nightmares,

                                   3   Plaintiff continued to have difficulty with sleeping, getting only four hours of sleep. Plaintiff was

                                   4   also described as being "very distressed." (AR 292.)

                                   5          On January 27, 2017, Plaintiff reported that he was sleeping a little better, but that he

                                   6   continued to feel very depressed, had difficulty motivating himself, and had constant excessive

                                   7   worries. (AR 296.) Plaintiff was described as being well-groomed, engaged, and cooperative, and

                                   8   having normal gait and balance with good eye contact and good rapport, as well as normal speech.

                                   9   Plaintiff was able to sleep much better on mirtazapine, but not enough, and no longer had night

                                  10   terrors with the prazosin. Although the Prozac dosage had increased, Plaintiff denied any

                                  11   improvement in mood and anxiety. (AR 296.)

                                  12          On February 27, 2017, Plaintiff reported sleeping better. (AR 298.) Plaintiff had recently
Northern District of California
 United States District Court




                                  13   been prescribed Valium for his anxiety, and stated that the Valium "helped very much for

                                  14   anxiety." Plaintiff, however, continued having moderate residual symptoms of depression and

                                  15   anxiety. (AR 298.)

                                  16          On March 27, 2017, Plaintiff reported that his mood symptoms had been somewhat stable,

                                  17   and that mirtazapine and Valium helped with his sleep and overall anxiety respectively. (AR 300.)

                                  18   Although his overall mood had improved, Plaintiff continued to have exacerbation of depression,

                                  19   anxiety, and trauma-related symptoms on an almost daily basis. (AR 300.)

                                  20          On April 27, 2017, Plaintiff presented as having poor eye contact, good rapport, normal

                                  21   speech, depressed affect with limited range in mood, and tearful. (AR 329.) Plaintiff was

                                  22   assessed with functional impairments due to current levels of symptoms. (AR 330.)

                                  23          On May 25, 2017, Plaintiff stated that his anxiety was making it difficult to sit through the

                                  24   appointment, and reported depression, feelings of hopelessness, occasional suicide ideation, and

                                  25   difficulty engaging in daily activities. (AR 331.) Plaintiff also reported symptoms of PTSD

                                  26   including hypervigilance, irritability, and avoidance of situations which remind him of past

                                  27   trauma. (AR 331.)

                                  28          The Social Security Administration ("SSA") denied Plaintiff's application initially and on
                                                                                         3
                                   1   reconsideration. (AR 42, 60.) Plaintiff requested a hearing before an Administrative law Judge

                                   2   ("ALJ.") (AR 100.) The assigned ALJ held a hearing on June 27, 2017, at which Plaintiff and

                                   3   Vocational Expert ("VE") Nancy Rynd testified. (AR 29, 261.) At the hearing, the ALJ examined

                                   4   VE Rynd, giving her a hypothetical of an individual limited to medium work with no more than

                                   5   frequent climbing of ramps and stairs, no more than occasional climbing, frequent balancing, and

                                   6   occasional stooping, kneeling, crouching, and crawling, as well as frequent but not constant

                                   7   handling, fingering, and feeling with the left upper extremity. (AR 39-40.) The ALJ also stated

                                   8   that the work should be simple, routine, and non-public. (AR 40.) VE Rynd identified positions

                                   9   such as industrial cleaners, hand packagers, and markers. The ALJ then presented a second

                                  10   hypothetical based on Dr. Salvador-Moses's report, of an individual with the same limitations as

                                  11   the first hypothetical except that the individual could not interact with supervisors or co-workers,

                                  12   and would be off-task for at least 25% of the time. (AR 40.) VE Rynd said there would be no
Northern District of California
 United States District Court




                                  13   available jobs for such a person. (AR 40.)

                                  14          The ALJ issued an unfavorable decision on July 28, 2017. (AR 13-23.) A request for

                                  15   review of the ALJ's decision was filed with the Appeals Council on August 8, 2017. (AR 5.) The

                                  16   Appeals Council denied Plaintiff's request for review on February 6, 2018. (AR 2-4.) On April 6,

                                  17   2018, Plaintiff commenced this action for judicial review pursuant to 42 U.S.C. § 405(g).

                                  18   (Compl., Dkt. No. 1.)

                                  19          On September 23, 2018, Plaintiff filed a motion for summary judgment. (Plf.'s Mot., Dkt.

                                  20   No. 15.) On November 26, 2018, Defendant filed an opposition and cross-motion for summary

                                  21   judgment. (Def.'s Opp'n, Dkt. No. 21.) On December 10, 2018, Plaintiff filed a reply brief. (Plf.'s

                                  22   Reply, Dkt. No. 22.)

                                  23                                     II.   LEGAL STANDARD
                                  24          A court may reverse the Commissioner's denial of disability benefits only when the

                                  25   Commissioner's findings are 1) based on legal error or 2) are not supported by substantial

                                  26   evidence in the record as a whole. 42 U.S.C. § 405(g); Tackett v. Apfel, 180 F.3d 1094, 1097

                                  27   (9th Cir. 1999). Substantial evidence is "more than a mere scintilla but less than a

                                  28   preponderance"; it is "such relevant evidence as a reasonable mind might accept as adequate to
                                                                                         4
                                   1   support a conclusion." Id. at 1098; Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996). In

                                   2   determining whether the Commissioner's findings are supported by substantial evidence, the

                                   3   Court must consider the evidence as a whole, weighing both the evidence that supports and the

                                   4   evidence that detracts from the Commissioner's conclusion. Id. "Where evidence is susceptible

                                   5   to more than one rational interpretation, the ALJ's decision should be upheld." Ryan v. Comm'r

                                   6   of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

                                   7             Under SSA regulations, disability claims are evaluated according to a five-step sequential

                                   8   evaluation. Reddick, 157 F.3d at 721. At step one, the Commissioner determines whether a

                                   9   claimant is currently engaged in substantial gainful activity. Id. If so, the claimant is not disabled.

                                  10   20 C.F.R. § 404.1520(b). At step two, the Commissioner determines whether the claimant has a

                                  11   "medically severe impairment or combination of impairments," as defined in 20 C.F.R. §

                                  12   404.1520(c). Reddick, 157 F.3d 715 at 721. If the answer is no, the claimant is not disabled. Id.
Northern District of California
 United States District Court




                                  13   If the answer is yes, the Commissioner proceeds to step three, and determines whether the

                                  14   impairment meets or equals a listed impairment under 20 C.F.R. § 404, Subpart P, Appendix 1. 20

                                  15   C.F.R. § 404.1520(d). If this requirement is met, the claimant is disabled. Reddick, 157 F.3d 715

                                  16   at 721.

                                  17             If a claimant does not have a condition which meets or equals a listed impairment, the

                                  18   fourth step in the sequential evaluation process is to determine the claimant's residual functional

                                  19   capacity ("RFC") or what work, if any, the claimant is capable of performing on a sustained basis,

                                  20   despite the claimant’s impairment or impairments. 20 C.F.R. § 404.1520(e). If the claimant can

                                  21   perform such work, he is not disabled. 20 C.F.R. § 404.1520(f). RFC is the application of a legal

                                  22   standard to the medical facts concerning the claimant's physical capacity. 20 C.F.R. §

                                  23   404.1545(a). If the claimant meets the burden of establishing an inability to perform prior work,

                                  24   the Commissioner must show, at step five, that the claimant can perform other substantial gainful

                                  25   work that exists in the national economy. Reddick, 157 F.3d 715 at 721. The claimant bears the

                                  26   burden of proof in steps one through four. Bustamante, 262 F.3d at 953-954. The burden shifts to

                                  27   the Commissioner in step five. Id. at 954.

                                  28
                                                                                          5
                                   1                                   III.   THE ALJ'S DECISION

                                   2          On July 28, 2017, the ALJ issued an unfavorable decision. (AR 13-23.) At step one, the

                                   3   ALJ determined that Plaintiff had not been engaged in substantial gainful activity since April 21,

                                   4   2015, the application date. (AR 18.)

                                   5          At step two, the ALJ identified the following severe impairments: degenerative disc

                                   6   disease, degenerative joint disease of the knee, arthritis, depression, PTSD, and substance abuse.

                                   7   (AR 18.)

                                   8          At step three, the ALJ found that Plaintiff did not have an impairment or combination of

                                   9   impairments that met or medically equaled a listed impairment. (AR 18.)

                                  10          At step four, the ALJ determined that Plaintiff had the residual functional capacity ("RFC")

                                  11   to perform medium work, except that Plaintiff could: frequently balance, climb ramps and stairs,

                                  12   and handle, finger, and feel with the left hand; and occasionally climb ladders, ropes, and
Northern District of California
 United States District Court




                                  13   scaffolds, stoop, kneel, crouch, and crawl. (AR 19.) Plaintiff could also never interact with the

                                  14   public and perform only simple, routine tasks. (AR 19.)

                                  15          In so finding, the ALJ gave reduced weight to Dr. Salvador-Moses's consultative

                                  16   psychological evaluation, finding that it did not establish moderate or severe limitations overall.

                                  17   (AR 20.) The ALJ found that "[t]he evidence indicates the claimant improved significantly with

                                  18   medication," and that Plaintiff had not exhibited "difficulty with understanding, coherency,

                                  19   concentrating, or answering questions" during his May 19, 2015 interview with the SSA field

                                  20   office. (AR 20.) The ALJ further explained that from October 2016 to April 2017, Plaintiff

                                  21   underwent treatment at the San Francisco Behavioral Health Services, where in February 2017,

                                  22   Plaintiff "reported Valium had helped with his anxiety very much, diazepam had helped

                                  23   immensely, and he slept well." (AR 21.) The ALJ then acknowledged that "[a]s of May, [the

                                  24   claimant] continued to suffer significant depressive and anxiety symptoms." (AR 21.)

                                  25          At step five, the ALJ found there were jobs that exist in significant numbers in the national

                                  26   economy that Plaintiff could perform, including industrial cleaner, hand packager, and marker.

                                  27   (AR 21-22.)

                                  28          Thus, the ALJ concluded that Plaintiff had not been under a disability since April 21, 2015,
                                                                                         6
                                   1   the application date.

                                   2                                         IV.    DISCUSSION
                                   3          A.    Dr. Salvador-Moses's Opinion
                                   4          Plaintiff challenges the ALJ's decision solely on the ground that the ALJ improperly gave

                                   5   Dr. Salvador-Moses's opinion reduced weight. (Plf.'s Mot. at 3.) An ALJ may not reject an

                                   6   examining physician's uncontradicted opinion unless the ALJ "give[s] clear and convincing

                                   7   reasons" for doing so. Gallant v. Heckler, 753 F.2d 1450, 1454 (9th Cir. 1984). If the examining

                                   8   physician's opinion is contradicted, the ALJ can reject the opinion for "specific and legitimate

                                   9   reasons that are supported by substantial evidence in the record." Lester v. Chater, 81 F.3d 821,

                                  10   830-31 (9th Cir. 1995) (citing Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995)). Where

                                  11   the ALJ fails to provide adequate reasons for rejecting the opinion of a treating or examining

                                  12   physician, that opinion is accepted as true. Id. at 834.
Northern District of California
 United States District Court




                                  13          In rejecting Dr. Salvador-Moses's opinion, the ALJ relied solely on the May 2015

                                  14   telephonic interview with a SSA field office and Plaintiff's improvement on medication. The

                                  15   Court finds that these are not specific and legitimate reasons for rejecting the opinion.

                                  16          First, the May 2015 telephonic interview with a SSA field office is not a reason to reject

                                  17   the opinion of an in-person, consultative examination with a medical professional.1 There is no

                                  18   suggestion that the interviewer had medical training, such that his observations of Plaintiff's

                                  19   behavior during a phone call constitute substantial evidence. Moreover, even if such observations

                                  20   constituted substantial evidence, the ALJ failed to explain why Plaintiff's lack of difficulty with

                                  21   understanding, coherency, or answering questions contradicted Dr. Salvador-Moses's finding that

                                  22   Plaintiff had moderate to severe impairment in work-related abilities that went beyond those three

                                  23   traits, such as carrying out simple instructions, making judgments on simple work-related

                                  24   decisions, understanding and remembering complex instructions, interacting appropriately with

                                  25

                                  26   1
                                         The Court notes that the ALJ misstated the observations in the telephonic interview.
                                  27   Specifically, the interviewer found that Plaintiff had difficulties with concentration while the ALJ
                                       stated that Plaintiff exhibited no difficulties with concentrating during that interview. (AR 20,
                                  28   191.) As Dr. Salvador-Moses only found mild impairment of concentration, however, this
                                       misstatement is not prejudicial. (See AR 267.)
                                                                                           7
                                   1   others, and responding appropriately to usual work situations and to changes in a routine work

                                   2   setting. (AR 267.)

                                   3          Second, Plaintiff's improvement on medication in February 2017 is not a specific and

                                   4   legitimate reason to give Dr. Salvador-Moses's opinion reduced weight. In general, "[w]ith

                                   5   adequate treatment some individuals with chronic mental disorders not only have their symptoms

                                   6   and signs ameliorated, but they also return to a level of function close to the level of function they

                                   7   had before they developed symptoms or signs of their mental disorders. Such evidence of medical

                                   8   treatment successfully relieving symptoms can undermine a claim of disability." Wellington v.

                                   9   Berryhill, 878 F.3d 867, 876 (9th Cir. 2017) (internal quotation and citations omitted). The Ninth

                                  10   Circuit, however, has cautioned that particularly in the context of mental health issues, it is error to

                                  11   reject testimony "merely because symptoms wax and wane in the course of treatment. Cycles of

                                  12   improvement and debilitating symptoms are a common occurrence, and in such circumstances it is
Northern District of California
 United States District Court




                                  13   error for an ALJ to pick out a few isolated instances of improvement over a period of months or

                                  14   years and to treat them as a basis for concluding a claimant is capable of working." Garrison v.

                                  15   Colvin, 759 F.3d 995, 1017 (9th Cir. 2014). Thus, "[r]eports of 'improvement' in the context of

                                  16   mental health issues must be interpreted with an understanding of the patient's overall well-being

                                  17   and the nature of her symptoms." Id. Additionally, they must "be interpreted with an awareness

                                  18   that improved functioning while being treated and while limiting environmental stressors does not

                                  19   always mean that a claimant can function effectively in a workplace." Id. Rather, "[c]aution in

                                  20   making such an inference is especially appropriate when no doctor or other medical expert has

                                  21   opined, on the basis of a full review of all relevant records, that a mental health patient is capable

                                  22   of working or is prepared to return to work." Id. at 1017-18.

                                  23          In Garrison, the Ninth Circuit found error where "[r]ather than describe Garrison's

                                  24   symptoms, course of treatment, and bouts of remission, and thereby chart a course of

                                  25   improvement, the ALJ improperly singled out a few periods of temporary well-being from a

                                  26   sustained period of impairment . . . ." 759 F.3d at 1018. Such is the case here, where the ALJ

                                  27   refers to only one period from October 2016 to April 2017, during which Plaintiff reported

                                  28   decreased depression and anxiety, and appeared less guarded and anxious during his November
                                                                                          8
                                   1   2016 appointment. (AR 21.) Plaintiff also reported at his February 2017 appointment that Valium

                                   2   helped with his anxiety very much, that diazepam helped immensely, and that he slept well. The

                                   3   ALJ then acknowledged that "[a]s of May, he continued to suffer significant depressive and

                                   4   anxiety symptoms." (AR 21.) The ALJ does not describe Plaintiff's mental health history

                                   5   otherwise. Thus, like Garrison, the ALJ erred in relying on Plaintiff's temporary improvement on

                                   6   medication during a period of months, which was followed immediately by impairment.

                                   7          Moreover, while Plaintiff did have improvements on medication, Plaintiff still reported

                                   8   symptoms that suggest he had not "return[ed] to a level of function close to the level of function

                                   9   they had before they developed symptoms or signs of their mental disorders." Wellington, 878

                                  10   F.3d at 876. For example, Plaintiff reported ongoing depression in November 2016. (AR 288.)

                                  11   Plaintiff also reported feelings of being very sad and depressed daily, having difficulty completing

                                  12   daily life activities, and being easily frustrated and anxious in December 2016. (AR 292.) Despite
Northern District of California
 United States District Court




                                  13   being on medication, Plaintiff was assessed as having worsening symptoms of depression and

                                  14   anxiety, and major difficulties with daily living activities, motivation, and completing tasks. (AR

                                  15   292.) Plaintiff likewise reported feeling very depressed and having difficulty motivating himself in

                                  16   January 2017. (AR 296.) Plaintiff reported that while the medications did help, he continued to

                                  17   have moderate residual symptoms of depression and anxiety in February 2017. (AR 298.)

                                  18   Plaintiff also reported that again, while Valium was helpful for his anxiety, situational stressors

                                  19   and triggers of trauma around the city continued to cause him daily anxiety leading Plaintiff to

                                  20   avoid social interactions in March 2017. (AR 300.) By focusing solely on the improvements to

                                  21   the exclusion of Plaintiff's remaining problems, the ALJ erred.

                                  22          Defendant argues that the ALJ found that Dr. Salvador-Moses's opinion warranted reduced

                                  23   weight because it lacked objective support, as she concluded that Plaintiff was unable to interact

                                  24   with others, make work-related judgments, or carry out work-related instructions despite having

                                  25   adequate appearance, attitude, attention, concentration, memory, abstract reasoning, fund of

                                  26   information, and math computation skills. (Def.'s Opp'n at 4.) The ALJ, however, did not cite to

                                  27   this alleged discrepancy in rejecting Dr. Salvador-Moses's opinion. Instead, the ALJ relied solely

                                  28   on Plaintiff's improvement with medication and his lack of difficulty with understanding,
                                                                                         9
                                   1   coherency, and answering questions during the May 2015 intake interview. (AR 20.) The Court

                                   2   cannot "affirm the ALJ on a ground upon which he did not rely." Garrison, 759 F.3d at 1010.

                                   3          Furthermore, Defendant does not explain how Dr. Salvador-Moses's findings regarding

                                   4   Plaintiff's appearance, attitude, attention, concentration, memory, abstract reasoning, fund of

                                   5   information, and math computation skills contradict her conclusions. Indeed, Dr. Salvador-Moses

                                   6   did find that Plaintiff had no impairment in understanding and remembering simple instructions,

                                   7   and only a mild impairment in concentration. (AR 267.) In contrast, Dr. Salvador-Moses, for

                                   8   example, concluded that Plaintiff was unable to make work-related judgments and respond

                                   9   appropriately to usual work situations, which was consistent with her observations about his

                                  10   insight and judgment, including that Plaintiff "demonstrated poor ability to make realistic plans

                                  11   and anticipate the consequences of his actions." (AR 266.) Dr. Salvador-Moses also observed

                                  12   that Plaintiff's "mood appeared depressed and severely anxious," which was consistent with her
Northern District of California
 United States District Court




                                  13   diagnoses of major depressive disorder and generalized anxiety disorder. (AR 266-67.)

                                  14          The Court concludes that the ALJ failed to articulate specific, legitimate reasons for

                                  15   rejecting Dr. Salvador-Moses's opinion. Generally, the ALJ's failure to provide adequate reasons

                                  16   for rejecting medical opinions requires that they be accepted as true. Lester, 81 F.3d at 834

                                  17   (citing Hammock v. Bowen, 879 F.2d 498, 502 (9th Cir. 1989)).2 Here, the ALJ failed to present

                                  18   any reliable, conflicting medical evidence or specific and legitimate reasons for rejecting the

                                  19   opinion, requiring that Dr. Salvador-Moses's be accepted as true.

                                  20          B.    Remand for Benefits
                                  21          While remand is required, it is only proper to remand for an immediate award of benefits

                                  22   if:

                                  23                  (1) the ALJ has failed to provide legally sufficient reasons for
                                                      rejecting such evidence, (2) there are no outstanding issues that must
                                  24                  be resolved before a determination of disability can be made, and (3)
                                  25
                                       2
                                  26     That there is medical evidence in the record that could justify a rejection of those medical
                                       opinions is immaterial. See Harman v. Apfel, 211 F.3d 1172, 1178-79 (9th Cir. 2000) (physician's
                                  27   opinion to be accepted as true even if there was evidence that could have been used to reject it).
                                       Defendant argues that there is conflicting evidence, specifically the benign objective clinical
                                  28   findings and Plaintiff's alleged improvement with medication. (Def.'s Opp'n at 8.) As discussed
                                       above, however, these are not legitimate reasons for rejecting Dr. Salvador-Moses's opinion.
                                                                                        10
                                                      it is clear from the record that the ALJ would be required to find the
                                   1                  claimant disabled were such evidence credited.
                                   2   Smolen, 80 F.3d at 1292 (citations omitted); see also Harman, 211 F.3d at 1178. As explained

                                   3   above, the ALJ's failure to properly reject the medical opinions of Plaintiff's treating and

                                   4   examining physicians, requires that those opinions be accepted as true. See Pierce v. Astrue, 382

                                   5   Fed. Appx. 618, 619-20 (9th Cir. 2010).

                                   6          At the hearing, the ALJ first asked VE Rynd a hypothetical of an individual limited to

                                   7   medium, simple, routine, and non-public work with no more than frequent climbing of ramps and

                                   8   stairs, no more than occasional climbing, frequent balancing, and occasional stooping, kneeling,

                                   9   crouching, and crawling, as well as frequent but not constant handling, fingering, and feeling with

                                  10   the left upper extremity. (AR 39-40.) VE Rynd identified positions such as industrial cleaners,

                                  11   hand packagers, and markers. The ALJ then presented a second hypothetical of that same

                                  12   individual, except that the individual could not interact with supervisors or co-workers, and would
Northern District of California
 United States District Court




                                  13   be off-task 25% of the time. (AR 40.) The ALJ specifically stated that this second hypothetical

                                  14   was based on Dr. Salvador-Moses's report. (AR 40.) VE Rynd responded there would be no

                                  15   available jobs for such a person. (AR 40.) Thus, based on the record and VE Rynd's testimony

                                  16   that an individual with restrictions based on Dr. Salvador-Moses's report would have no available

                                  17   work, the Court concludes that remand for an immediate award of benefits is proper.

                                  18                                         V.    CONCLUSION
                                  19          For the reasons set forth above, Plaintiff's motion for summary judgment is GRANTED,

                                  20   and Defendant's motion for summary judgment is DENIED. The Court remands this case for an

                                  21   immediate award of benefits.

                                  22          The Clerk of the Court shall close this case.

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 5, 2019
                                                                                              __________________________________
                                  25                                                          KANDIS A. WESTMORE
                                  26                                                          United States Magistrate Judge

                                  27

                                  28
                                                                                         11
